     Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 1 of 23 PageID #:4294




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                             Plaintiff,

v.
                                                         Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                              Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                             Defendants.

        DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR SANCTIONS




Dated: July 8, 2019




                                    Danielle D’Ambrose
                                      D’AMBROSE P.C.
                            500 North Michigan Avenue, Suite 600
                                     Chicago, IL 60611
                                       (312) 396-4121
                                    ARDC No. 6323782

                                    Attorney for Defendants
                                Rick Butler, Cheryl Butler, and
                      GLV, Inc. d/b/a Sports Performance Volleyball Club
     Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 2 of 23 PageID #:4294




                                                 TABLE OF CONTENTS


TABLE OF AUTHORITIES........................................................................................................ii

I.        HISTORY OF PLAINTIFF MISREPRESENTING FACTS TO THE COURT........1

II.       PLAINTIFF CONTINUES HER PATTERN OF PROVIDING MISLEADING
          INFORMATION TO THE COURT IN HER MOTION FOR SANCTIONS.............5

          A.         Plaintiff Has Not Provided Any Proof that Defendants Had a Scheme to
                     Encourage or Coerce Class Members to Opt Out..............................................6

          B.         Plaintiff’s Plaintiff Grossly Misrepresents the Nature and the Context
                     of the Communications Between Defendants and the Class..............................7

          C.         The Defendants Cannot be Held Responsible for Actions of Class
                     Members Over Which They had No Control....................................................12

          D.         Defense Counsel Acted in Good Faith and Did Not Mislead the Court..........15

                     1.        Defense Counsel Did Not Knowingly Make a False Statement to
                               the Court...................................................................................................15

                     2.        Defense Counsel’s Communication with a Class Member During
                               the Opt Out Period Was Justified and Made for a Proper Purpose...18

CONCLUSION............................................................................................................................19




                                                                     i
   Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 3 of 23 PageID #:4294




                                              TABLE OF AUTHORITIES


United States Supreme Court Cases:

National Hockey League v. Metropolitan Hockey Club, Inc.,
       427 U.S. 639 (1976) ...........................................................................................................14


United States Court of Appeals Cases:

Marrocoo v. General Motors Corp.,
      966 F.2d 220 (7th Cir.1992) ..............................................................................................14


United States District Court Cases:

Blanchard v. EdgeMark Fin. Corp.,
      175 F.R.D. 293 (N.D. Ill. 1997) .........................................................................................15

Piekarski v. Amedisys Ill., LLC,
       4 F. Supp. 3d 952 (N.D. Ill. 2013) ......................................................................................13


Rules and Statutory Authorities:

Ill. R. Prof’l Conduct 3.3(a)(1) .....................................................................................................17




                                                                   ii
     Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 4 of 23 PageID #:4294




         Plaintiff’s Motion for Sanctions is a blatant attempt to mislead this Court and cast

Defendants in a false and negative light, which is consistent with her actions since the inception

of this litigation. Plaintiff fails to provide any communications which support her broad allegations

that Defendants orchestrated a scheme to encourage and coerce class member opt outs. Rather,

Plaintiff manipulates the evidence in a bad faith attempt to argue in favor of sanctions against

Defendants, and her motion should be denied for the following reasons:

I.       HISTORY OF PLAINTIFF MISREPRESENTING FACTS TO THE COURT

         Beginning with her Complaint and continuing through the filing of her Motion for

Sanctions, Plaintiff has repeatedly and intentionally misrepresented facts to this Court in order to

cast Defendants in a false light. In her Complaint, Plaintiff stated that, “for over three decades,

Rick Butler has used his position to sexually abuse no fewer than six underage teenage girls, and

likely many more,” despite now admitting she is unaware of any allegation made against Rick

Butler in the last three decades. (Dkt. 1, ¶ 1; Dkt. 144, Ex. D, No. 33-34) Shortly thereafter,

Plaintiff filed a Motion for Leave to Propound Limited Expedited Discovery, where Plaintiff

advanced false accusations, such as that the Defendants were illegally transferring assets to Brazil

and traveling overseas to set up a new volleyball business. (Dkt. 17, p. 2) Plaintiff also alleged

falsely that the Defendants were improperly communicating with class members by disparaging

the lawsuit and calling the lawsuit frivolous. (Dkt. 17, p. 5)

         Plaintiff’s only evidence of the alleged “misconduct” mentioned in her Motion for Leave

to Propound Limited Expedited Discovery was in the form of a declaration submitted by her

attorney, Jay Edelson, claiming that he “heard from individuals” and was “informed by a third

party” about the information complained of in the motion. (Dkt. 17, Ex. 3, ¶ ¶ 5, 7) Notably, Mr.

Edelson failed to identify any source of the information. Id. It is now clear that Laura Mullen was



                                                  1
  Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 5 of 23 PageID #:4294




circulating those rumors on Volley Talk about Defendants moving to another country, posting

about it several times both before and after the filing of Plaintiff’s motion seeking expedited

discovery. Group Exhibit C. In fact, Defendants have been unable to identify any user besides

Mullen who perpetuated this false information. Id. Defendants filed a Motion to Strike Mr.

Edelson’s improper Declaration, as it was based on hearsay and allegations from undisclosed third

parties. (Dkt. 19) After Defendants filed a Motion to Strike the Declaration of Jay Edelson, Plaintiff

abandoned all but one allegation – that Defendants and their counsel were improperly

communicating with members of the class. The Court allowed Plaintiff to proceed with Discovery

on that issue. In her motion for expedited discovery, Plaintiff also falsely alleged that defense

counsel was “possibly” guilty of the same misconduct, again without providing the Court with a

single fact or piece of evidence in support of the allegation. (Dkt. 17, p. 4) After 15 months of

Plaintiff repeatedly accusing defense counsel of improperly communicating with the class,

Plaintiff now points to a single communication from April of 2019 which contains no evidence of

an improper motive.

       Plaintiff’s Motion to Compel and for Entry of Protective Order, filed on June 8, 2018,

contained nearly identical arguments to those set forth in her Motion for Sanctions, with Plaintiff

asking the Court for an Order finding, among other things, that Defendants and their counsel

engaged in improper communications with putative class members. (Dkt. 48, p. 1) Defendants’

Response to the Motion to Compel argued, as they do here, that “[i]t has become overwhelmingly

clear that Plaintiff’s desire to destroy Defendants’ business and reputation far exceeds her desire

to prevail in this suit. Plaintiff and her attorneys have established a pattern of grossly misstating

the law, mischaracterizing communications with Defendants’ counsel, and abusing the discovery

process.” (Dkt. 64, p. 1)



                                                  2
  Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 6 of 23 PageID #:4294




       Plaintiff’s pattern of constructing a false narrative continued on March 27, 2019, the

Plaintiff filed a “Notice Regarding Class Notice,” which was a blatant attempt to influence the

Court with the false narrative that Defendants were responsible for the Facebook Page and mass

emails sent by class members about the Class Notice. (Dkt. 116) Plaintiff’s allegations were wholly

unsubstantiated. On April 15, 2019, Plaintiff again, without leave of Court, filed a “Status Report

Regarding Class Notice”. (Dkt. 123) The one-sided Report was deliberately filed the day before

the scheduled status hearing, which ensured that Defendants would not have time to file a

substantive response. (Dkt. 124) Much like in Plaintiff’s Motion for Sanctions, Mullen provided

the Court with select excerpts of emails without proper context in a blatant attempt to construe

those statements as improper. Plaintiff filed a Motion to Strike the Report (Dkt. 125) in the morning

of April 16, 2019, just prior to the 9:30 a.m. hearing, which was later denied. (Dkt. 127)

       On May 7, 2019, again just one day prior to a previously-scheduled status hearing set for

May 8, 2019, Plaintiff filed an 89-page “Status Report Regarding Class Notice” at 7:07 p.m., again

ensuring that Defendants would not have any opportunity to respond. (Dkt. 139) The Report

followed Plaintiff’s pattern of deliberate misconstruction of communications in an attempt to

mislead the Court and prejudice Defendants by casting them in a false light immediately prior to

each Court hearing. Id. Plaintiff’s inexcusable gamesmanship has wasted the resources of the

Court, and counsel’s conduct is unbecoming of the profession.

II.    PLAINTIFF CONTINUES HER PATTERN OF PROVIDING MISLEADING
       INFORMATION TO THE COURT IN HER MOTION FOR SANCTIONS

       Plaintiff has concocted a theory that Defendants have encouraged and coerced opt outs

from class members who wish to “stay in good standing with Defendants.” (Dkt. 143, p. 15)

       First, there has been no coercion of class member to opt out of this litigation. Second, this

theory is nonsensical. Plaintiff does not even attempt to rationalize how, if class members believe

                                                 3
  Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 7 of 23 PageID #:4294




the allegations in her Complaint, they could also have “undoubtedly felt coerced into opting out

by Defendants and their proxies in order to stay in good standing with Defendants.” (Dkt. 143, p.

15) Plaintiff claims that these parents want so badly for their children to remain in the Sports

Performance program, make top teams (such as the team trained by Rick Butler), get more “game

time,” and remain a “friend” in the “Defendants’ eyes” that they have been coerced against their

will to opt-out of the litigation which seeks to cancel their contracts and end their relationships

with the program. (Dkt. 143, p. 15) Plaintiff does not and cannot answer how, if these class

members believed that Rick Butler was a “child sexual predator,” those same individuals would

still belong to the program. (Dkt. 1, ¶ 4) Even assuming, arguendo, that, for each of the emails

contained in Plaintiff’s Motion for Sanctions, Defendants’ responses were “improper” as Plaintiff

contends, they still do not evidence the existence of any plan or scheme to coerce opt outs. In

seeking sanctions against the Defendants, Plaintiff acknowledges that she “bears the burden of

establishing a clear record of misleading, coercive, or abusive communications with the class that

threaten the proper course of the litigation.” (Dkt. 143, p. 12) The evidence Plaintiff provides in

support of her motion falls woefully short of meeting this burden.

       A.      Plaintiff Has Not Provided Any Proof that Defendants Had a Scheme to
               Encourage or Coerce Class Members to Opt Out of the Class

       Defendants have never planned or schemed to “encourage opt-outs,” and Mullen fails to

provide any evidence in support of her conspiratorial allegations. In fact, the Plaintiff relies on

communications between class members stating that “Rick and Cheryl would never reach out to

anyone asking for this type of action.” (Dkt. 143, Ex. 3, p. 58) Plaintiff’s nevertheless attaches this

communication as an exhibit to support her Motion for Sanctions, undermining any notion that the

Defendants somehow orchestrated a campaign to coerce class members to opt out of the class

action. In order to create the appearance that the Defendants had a long-standing scheme to coerce

                                                  4
  Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 8 of 23 PageID #:4294




members to opt-out of the class, Plaintiff has manufactured another devious and false narrative

based on Defendants’ proposals of more efficient opt-out procedures, stating that they “were

designed to aid their plan of encouraging opt-outs.” (Dkt. 143, p. 3) Plaintiff and her counsel live

in a fantasy world.

       In reality, Defendants anticipated a high number of opt-outs based on the fact that the class

included hundreds of class members who knew of Plaintiff’s 30-year-old allegations of sexual

predation, had rejected those allegations, and wished to continue doing business with the

Defendants. (Dkt. 87, Ex. A, C) Moreover, after the filing of this action, hundreds of class members

signed new contracts for the 2018-2019 season, while Plaintiff is simultaneously seeking to void

their contracts. (Dkt. 87, p. 8, Ex. O) It is simply common sense to conclude that there would be a

high opt-out rate. So, Defendants requested an opt-out procedure which would be the most efficient

to their customers.

       Those individuals who continue to send their children to Sports Performance, send emails

of support to the Butlers, and opt-out of the litigation have sent a clear, consistent message that

they do not support Mullen’s claims. Plaintiff refuses to accept that message. Plaintiff’s efforts to

construe the high rate of opt-outs as evidence of something more devious is simply an attempt to

falsely blame the Defendants for the lack of support she has received from the class. Despite

spending four years on teams with dozens of class members, despite 16 months of publicity, and

despite class members receiving notice of this litigation, Plaintiff has failed to identify a single

Class Member who has come out in support of her claims in this litigation. (Dkt. 144, Ex. C, No.

11) In stark contrast, after the filing of Mullen’s case, hundreds of class members returned to Sports

Performance and signed contracts for the 2018-2019 season, many of which have offered to act as

trial witnesses against Mullen. (Dkt. 87, p. 8, Ex. O)



                                                  5
  Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 9 of 23 PageID #:4294




        B.       Plaintiff Grossly Misrepresents the Nature and the Context of the
                 Communications Between Defendants and the Class

        First, Plaintiff complains of an email from Cheryl Butler to members of the GLV staff,

where she stated that the Class Notice had been sent out, where she stated, “I wanted you to be

aware of what it looks like as we are starting to get phone calls about it and I am sure others will

be asking as they receive it.” (Dkt. 143, p. 4) Plaintiff falsely claims this email “clearly” shows

that the Defendants were encouraging opt-outs, despite the fact that Cheryl Butler explicitly stated

that the facility was receiving calls about the Notice, and those calls had been initiated by class

members asking whether the Class Notice was real, and they requested information on how to

exclude themselves from the litigation. Group Exhibit A, p. 1-2, ¶ ¶ 2-5. Cheryl provided

employees with the Court-approved language in her email, stating that the section about opt outs

was “crucial,” as she anticipated that additional calls requesting that information would be

forthcoming. Id. There was no scheme to encourage opt-outs, as Cheryl provided employees with

the Court-approved opt-out instructions to provide class members who call requesting information

on opting out. (Dkt. 143, Ex. 3, p. 4) In fact, it shows the Defendants were careful to provide Court-

approved language in response to class members’ requests for information about how to opt out of

the class. Id.

        Troy Gilb, as the Director of the Sports Performance Boys Program, had also received

several calls about the Class Notice from parents with questions about whether the boys’ program

was included in the suit and/or asking him if they had to send a letter to be excluded. Group Exhibit

A, p. 3, ¶ 3. Parents also informed him of other Class Members with similar questions. In order to

address the circulating concerns, Troy sent an email to families in the boys’ program, which stated:

      If you haven't already, you will probably be receiving a notice of a class action lawsuit
      against Sports Performance Volleyball/GLV Inc. and Rick & Cheryl Butler. Because
      your son played in the Sports Performance Volleyball program between the years of 2013

                                                  6
    Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 10 of 23 PageID #:4294




         & 2018 it is important that you understand you are now a part of the lawsuit as a member
         of the class.

         After receiving the notice of the class action lawsuit, you can choose do nothing and you
         will remain as a member of the class and a plaintiff in the lawsuit against Sports
         Performance/GLV Inc. and Rick & Cheryl Butler.

         If you choose to not be part of the lawsuit against Sports Performance/GLV Inc. and Rick
         & Cheryl Butler you must send a letter to the class administrator before April 19th, 2019
         and tell them you want to opt out and have your name removed from the lawsuit.

         More information on how to proceed is included in your notice from the class
         administrator. (Dkt. 143, Ex. 3, p. 52)

           Plainly, Troy did not ask or otherwise compel any class member to opt out. In his email to

the boys’ program, Troy provided unbiased, accurate information about the options presented to

Class Members in the Notice, and directed class members to the Class Notice for further

information. Nevertheless, Plaintiff makes the false claims that Troy’s email contained an

“emphasis on opting out.” (Dkt. 143, p. 5) Notably, Troy did not include directions on how to opt-

out, and instead pointed Class Members to the Class Notice for that information.

           Plaintiff also claims that Troy sent the email to the boys’ program which was “consistent

with Cheryl’s instruction,” but fails to explain what that “instruction” actually was. (Dkt. 143, p.

5) As discussed above, Cheryl’s email provided employees Court-approved language about the

opt-out process because the facility was receiving phone calls from Class Members requesting that

information. Plaintiff has provided zero evidence that Troy was following Cheryl’s “instruction,”

particularly because he omitted the very information contained in Cheryl’s email to GLV

employees. Most notably, however, is that Troy’s email did not create an influx of opt-outs which

would indicate that his email provided class members with the “encouragement” that Plaintiff

asserts. In fact, of the individuals who received Troy’s email, approximately1 15% opted out, in



1
    Based on defense counsel’s calculations from the class administrator’s reports. Group Exhibit A, p. 6, ¶ 6.

                                                            7
    Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 11 of 23 PageID #:4294




comparison to the total opt-out rate of approximately 24%. To sanction the Defendants would be

a severe consequence for an employee’s good-faith attempt to provide class members with answers

to their questions in an unbiased and factual manner and to avoid individual conversations with

class members about the case.

         Plaintiff then provides mischaracterizations of several responses to Troy’s email from class

members who express their support for Sports Performance and inform him of their intent to opt

out of the class. Throughout her motion, Plaintiff argues that the Defendants somehow coerced

Class Members to opt-out of the litigation after the class members had already made the opt out

decision. For example, attorney Dave Clark emailed Troy saying that “We not only opted out-- but

my children… and myself stand ready to testify or provide affidavits in SUPPORT of the Butlers.”

(Dkt. 143, Ex. 3, p. 44-45) Nevertheless, Plaintiff contends that Troy’s response to this email could

somehow coerce the attorney or improperly encourage him to make a decision he has already

reached. Likewise, Plaintiff argues that Troy inappropriately responded to an email from a class

member who stated, “I want nothing to do with this. Do you have the address I [sic] can ask to opt

out. [sic] I have some choice words for this lawyer and resent being pulled into something like this

without my consent.” (Dkt. 143, Ex. 3, p. 55-57) Troy’s response consisted of the entire Court-

approved Class Notice and said, “If you have any questions, please let me know.” Id. This is no

evidence of coercion to compel class members to opt out. Plaintiff’s concocted theory of coercion

is only a bad faith manipulation of benign communications.

         Plaintiff grossly mischaracterizes emails from class members by excluding2 the portions

which evidence that the class members had already come to their own conclusions about the


2
  Plaintiff also presents two emails to the same class member as though they were made to different people, listing
one as (a) and another as (e). (Dkt. 143, p. 5, 39) That class member expressed his opinion about the lawsuit to Troy,
stating, “I have not looked at it closely but I want to make sure I indicate that I don’t want any part of it. As we have
talked before it sounds like someone that is bitter or wants notoriety or money.” (Dkt. 143, Ex. 3, p. 42)

                                                           8
    Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 12 of 23 PageID #:4294




lawsuit prior to communicating with the Defendants. For example, the class member who asked

Rick and Cheryl about Jill Clark’s e-mail stating, “Just ignore this or do the opt out?” and also

stated that the lawsuit “[s]eems like ridiculous [EXPLETIVE].” (Dkt. 143, Ex. 3, p. 60) Even after

the class member expressed his opinion and pointedly asked = if he should opt out, Rick declined

to answer and instead provided both options to the class member in a factual, unbiased manner. Id.

        In the same section of her Motion, Plaintiff complains that Cheryl informed two class

members (who had both initiated the communications informing Cheryl of their support and intent

to opt out while criticizing the opt-out procedure) that the Defendants filed a publicly available

motion seeking email opt-outs which was denied. (Dkt. 143, p. 7) Plaintiff does not explain how

this information supports any theory set forth in her Motion or why she believes Defendants should

be sanctioned for the communication. Plaintiff does, however, exclude portions these

communications which undermine her claims, such as Jennifer Marcotte-Burke’s statement that

“When we signed [K.B.] up for sports performance we heard all of the stories…we googled and

read and made our own decision and couldn’t be happier.” (Dkt. 143, Ex. 3, p. 66)

        Next, Plaintiff argues that Cheryl improperly thanked Teresa Papa Surges after she sent

Cheryl a text message offering to write a letter or make a public statement in support of the Butlers

and stating, “I received that RIDICULOUS email today about the class action lawsuit…I will be

recusing us from that lawsuit and I will pray for those PATHETIC people.” (Dkt. 143, Ex. 3, p.

70) Plaintiff’s argument that, by thanking class members who sent messages of support and opted

out of the litigation, “Defendants were hoping word would spread and others would do the same.”

(Dkt. 143, p. 7) This falls far short of the clear evidence required to establish an award of sanctions.

`       Plaintiff complains that Jennifer Jennings, who is a GLV coach and a class member, “lets

the members of the group chat know what parents need to do in order to opt out.” (Dkt. 143, p. 7)



                                                   9
 Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 13 of 23 PageID #:4294




However, the communication was sent in response a player asking, “So what’s the goal like we

want our parents to reply to it or something[?]” (Dkt. 143, Ex. 3, p. 69) Jennifer stated, “Just want

to have parents know rhat [sic] it has been sent…It is completely up to [the parents] what they

choose to do.” Id. Plaintiff’s description of this communication is misleading, and it again shows

that coaches are not encouraging opt outs as Plaintiff claims.

        Mullen then lists a series of emails she contends are “improper communications” with the

class which took place after the March 29th hearing. (Dkt. 143, p. 11) Beginning with an email

from Claudine Dale, who is also a class member, who emailed two fellow class members with

instructions about how to opt-out after they had called her to request that information. Group

Exhibit A, p. 4, ¶ 3. Yet again, the class members had independently made the decision to opt-out

and merely reached out requesting instructions about how to do so. Id.

       At several points in Plaintiff’s Motion, she describes communication in a manner which is

inconsistent with the actual text of the communication, such as her claim that “Cheryl responded

to an e-mail from a class member, where she expressed her preference for opting out and

encouraged the class member to speak with defense counsel.” Yet again, it was the class member

who initiated the communication by expressing his preference to opt out, stating, “We support you

and Sports Performance. We received a letter regarding a lawsuit (Mullen v. GLV) and not sure if

it’s legit. If it is, I will send info to opt out.” (Dkt. 143, Ex. 3, p. 19) Cheryl simply responded to

his questions, stating, “Yes, it is legit. If you opt out then you would not be suing Rick, myself and

Sports Performance. I have copied our attorney on this so if you need any further Information [sic]

she can assist you. We are limited to what we can say to the class members so I can’t go into any

more detail.” Id. This is another example of Plaintiff’s attempts to mislead this Court to believe

that Defendants have engaged in misconduct to warrant sanctions.



                                                  10
 Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 14 of 23 PageID #:4294




       C.      The Defendants Cannot be Held Responsible for Actions of Class Members
               Over Which They had No Control

       In her Motion for Sanctions, Plaintiff accuses Defendants of trying to undermine the

judicial process. However, Plaintiff has conspicuously disregarded proof to the contrary. On March

19, 2019, class member Jill Clark emailed Jerry Haggerty stating, “I sent out all my emails. Laura

Davis sent hers…we are all trying.” (Dkt. 143, Ex. 3, p. 58) Jerry responded, “Nice of everyone to

do this! Rick and Cheryl would never reach out to anyone asking for this type of action but a lot

of the parents just figured the least we could do is all make sure everyone is aware that if you do

nothing, you are included in the lawsuit. Thanks for your part Jill.” Id. Plaintiff references several

communications between Defendants and Class members which she claims “demonstrated their

knowledge of unauthorized e-mails encouraging opt outs.” (Dkt. 143, p. 6) However, Mullen fails

to establish how Defendants’ knowledge of the e-mails—which were sent by class members to

class members—constitutes a sanctionable offense, particularly since Defendants did not learn

about the emails until after they were sent. Certainly, there was no effort to conceal these

communications, as Defendants had produced evidence of similar campaigns previously initiated

by members of the class in response to the same allegations Mullen sets forth in her Complaint.

       Plaintiff falsely blames Defendants for the creation of a Facebook Page, despite

documentation that Defendants were unaware of the Facebook Page until being informed of it by

class members. For example, in response to Plaintiff’s Third Set of Requests for Production,

Defendants produced a text message exchange between Rick Butler and class member Jerry

Haggerty where Jerry states, “Did you see the Spri Parents Against Lawsuit Facebook page?”

Exhibit B. Rick responds, ‘No, who started that?” Jerry then emailed Rick the link and stated that

he believed it was created by a parent who received an email about the lawsuit. Id.




                                                 11
  Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 15 of 23 PageID #:4294




        Plaintiff’s manipulation of the facts continues with baseless accusations that “the Facebook

Page was not created by happenstance.” (Dkt. 143, p. 8) Cheryl’s communication with class

member Marianne Sedacki Drenthe, who appears to have created the Facebook page, was no

different than any other class member who reached out to Cheryl to express support for the

Defendants. Here, Marianne initiated the communication with Cheryl by forwarding her the Class

Notice and stating, “[We] [w]ill be opting out of this ridiculous (time and money wasting) class

action suit.” (Dkt. 143, Ex. 3, p. 65) To further the false narrative, Plaintiff misrepresents the nature

of Marianne’s email to Cheryl by arguing that “showering praise on class members who opt-out,

Defendants were hoping word would spread and others would do the same,”. (Dkt. 143, p. 7)

Plaintiff’s sophistry has no end. Next, Plaintiff makes the strained argument that:

        [S]everal coaches also publicly “liked” or “shared” the Facebook Page so the message to
        their players and parents would be clear. As Plaintiff alleges, Rick’s personal influence
        with colleges provides Defendants with substantial latitude to place players (or keeping
        them from being placed, if they so choose) in top volleyball programs. Thus, the coach
        who determines how much game time a player gets, what team they make, or their standing
        in Defendants’ eyes (friend or foe) wants you to opt-out of this class action. (Dkt. 143, p.
        14)

        Plaintiff claims that “[a]t least seven of Defendants’ coaches liked the Facebook Page.”

(Dkt. 143, p. 9) However, Plaintiff has failed to provide the names of those seven coaches,

however, based on the few names Plaintiff has mentioned in her improper status reports and in

Court hearings, Defendants believe that six of those individuals who Plaintiff may be referencing

are part-time coaches who are also class members. Defense counsel previously mentioned in Court

that the private page does not allow Facebook members to see who else has “liked” the page,

therefore it is noteworthy that Plaintiff has done nothing to prove otherwise (such as providing the

Court with a screenshot of all the individuals who have “liked” the page). Plaintiff cannot establish

whether any parents or players are even Facebook friends of the coaches and, even if they were,



                                                   12
 Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 16 of 23 PageID #:4294




Plaintiff cannot prove that those class members would be notified of their coaches’ Facebook

activity. Plaintiff’s contention that the coaches who “liked” that Facebook page also “suggested to

their current players and parents what was expected of them” is based on nothing but Plaintiff’s

own desire to besmirch Defendants and weave a false narrative to prejudice the Court against

Defendants. (Dkt. 143, p. 9)

       In her Motion, Plaintiff is apparently arguing that Class Members who believe their

children are unsafe and are being coached by a “sexual predator” could be influenced to opt out of

the litigation after seeing a GLV coach “like” a Facebook page, because they are more concerned

with “how much game time” their children get and “what team they make.” (Dkt. 143, p. 14) Not

only is this argument insulting to the class members she purports to represent, but it is not

supported by any factual allegations or evidentiary support. This is simply no evidence of coercion

to compel class members to opt out. See Piekarski v. Amedisys Ill., LLC, 4 F. Supp. 3d 952, 954-

55 (N.D. Ill. 2013) (“[W]here there is an ongoing business…relationship between the class and

the class opponent, communications may be inherently coercive.”). Here, the business

relationships which existed at the inception of this litigation ended after the 2017-2018 season, and

every class member who is currently in the Sports Performance program made the choice to return

to the program and sign a new contract after this lawsuit was filed. As Plaintiff is well aware (since

her daughters have played at four different clubs in the area), Sports Performance is not the only

option for volleyball training available to class members. It is offensive to every parent in the

program to suggest that they are so blinded by their desire to obtain a scholarship that they would

send their children to be coached by someone they believe is a “child sexual predator” rather than

send them to play for a different club. (Dkt. 1, ¶ 4)




                                                 13
 Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 17 of 23 PageID #:4294




       Plaintiff’s deliberate effort to foist a false narrative upon the Court is exposed by Plaintiff’s

knowledge of similar campaigns initiated by Sports Performance families. (Dkt. 87, Ex. A, C)

These campaigns, which have taken place at various times over the last 25 years, have been

organized to support the Butlers against the same allegations set forth in Plaintiff’s Complaint. Id.

This suit has interfered with their relationship and ability to communicate with the Defendants,

while seeking to prohibit them from coaching their children. It should come as no surprise that

those same individuals who took part in public displays of support for the Defendants would

protest a lawsuit which has now positioned them as Defendants’ adversary without their consent.

       “The Supreme Court has expressly stated that sanctions may be appropriate in any one of

three instances—where the noncomplying party acted either with willfulness, bad faith or fault.”

Marrocoo v. General Motors Corp., 966 F.2d 220, 224 (7th Cir.1992) (quoting National Hockey

League v. Metropolitan Hockey Club, Inc., 427 U.S. 639, 640 (1976)). Here, Defendants provided

court-approved language in response to class members who have requested such information.

Defendants often informed class members that they were not able to speak about the litigation.

Defendants also limited their communications with class members to unbiased, factual

information. The only communication that was initiated by any GLV employee was from Troy to

members of the boys’ program, which provided them with impartial and accurate information,

directing them to the class notice. Defendants have not acted in bad faith or with fault. See

Marrocoo, 966 F.2d at 224. Instead, the evidence shows that Defendants acted in good faith to

abide by the existing case law as well as this Court’s guidance.

       D.      Defense Counsel Acted in Good Faith and Did Not Mislead the Court

       Sanctions against defense counsel are not appropriate in this case; defense counsel was

acting in good faith and did not violate the rules of ethics. In ascertaining the appropriate sanctions



                                                  14
 Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 18 of 23 PageID #:4294




to impose for the ethical violation committed by an attorney, the Court considers the seriousness

of the violation and whether the violation was intentional, in addition to considering the nature and

extent of the prejudice to the plaintiff class arising from the violation. Blanchard v. EdgeMark Fin.

Corp., 175 F.R.D. 293, 304 (N.D. Ill. 1997). Because defense counsel did not make a false

statement to the Court and did not commit an ethical violation when she communicated with a

former class member, Plaintiff’s request for sanctions should be denied.

           1. Defense Counsel Did Not Knowingly Make a False Statement to the Court

       Plaintiff seeks to impose sanctions on defense counsel, claiming that she provided

misinformation to the Court on March 29th, when she claims counsel said: “‘defendants aren’t

necessarily – we’re not behind this, we’re not encouraging it…’ and later responded to the Court’s

comment with: ‘…every email I’ve seen them respond with is, I’m very sorry, I can’t talk about

this right now, you know, thank you, something along those lines.’” (Dkt. 143, p. 10)

       The full context of the courtroom exchange shows Plaintiff’s claims to be meritless. The

first comment was made in connection with the Facebook page, which we now know was created

by a class member, and defense counsel’s full comment was that “defendants aren’t…behind [the

Facebook page], we’re not encouraging it, but we’re also not necessarily surprised by it because,

you know, this took place just in 2015. I think it rolled into 2016 as well.” (Dkt. 143, Ex. 6, p. 6-

9) As discussed above, Defendants did not know about the Facebook page until after it was created.

Rick Butler was informed of the page by a class member and asked the class member who created

the page. Additionally, counsel reminded Plaintiff that this type of action by Sports Performance

parents is not unusual and has happened multiple times in the recent past. Id.

       Defense counsel’s second statement, in context, shows a much more narrow scope than

Plaintiff has represented to this Court: “[the Defendants] received emails from class members



                                                 15
 Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 19 of 23 PageID #:4294




regarding the opt-outs, regarding their opinions on the lawsuit, and every email I’ve seen them

respond with is, I’m very sorry, I can’t talk about this right now, you know, thank you, something

along those lines. [T]here is nothing to me that indicated that there’s any sort of misinformation or

campaign that’s backed by Rick and Cheryl.” (Dkt. 143, Ex. 6, p. 6-9) Plaintiff contends that

defense counsel’s statements “were false” because Troy Gilb sent an email to the boys’ program

informing them that they would be receiving the Class Notice. (Dkt. 143, p. 5, fn. 3) However,

taken in context, defense counsel was discussing emails sent from Rick and Cheryl Butler in

response to class members’ emails about the lawsuit, which would not have included Troy’s email,

even if she had been aware of it at the time.

       While defense counsel later acknowledged that Troy should not have sent the email, she

also stated to this Court on April 16th that she did not remember viewing Troy’s email prior to the

March 29th hearing. Plaintiff has provided the Court with a response from defense counsel to an

email from Troy which forwarded a class member’s response to Troy’s email. (Dkt. 143, Ex. 3, p.

20) There, the class member expressed his support for the Defendants and stated that he would be

opting out of the case. However, defense counsel’s response stated that she had emailed the

administrator about sending a Class Notice to a new address. When viewing defense counsel’s

email to Troy regarding a change of address, it is out of place because the below conversation does

not mention any change of address. Id. Instead, defense counsel was referring to an email from

Troy which was sent five minutes prior to the email referenced by Plaintiff. At 1:13 p.m., Troy

emailed defense counsel about a class member who had moved to a new address and wanted to

receive information about the lawsuit. Exhibit D. Just 5 minutes later, at 1:18 p.m., Troy forwarded

another email to defense counsel, which counsel did not see because she was drafting an email to

the class administrator about the change of address in Troy’s first email. (Dkt. 143, Ex. 3, p. 20)



                                                 16
    Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 20 of 23 PageID #:4294




At 1:32 p.m., defense counsel sent an email to the class administrator, and at 1:33 p.m. she

responded to Troy stating she had emailed the class administrator with the updated address. Id.

         Defense counsel previously stated to this Court that she did not see Troy’s original email.

Counsel’s response to the second email sheds light on why this was the case. While she admittedly

made an error when she failed to continue to scroll past the class member’s request for information,

it was because she was taking proactive steps to ensure the class member received a Notice from

the administrator. Because Troy’s email from the class member prompted counsel to take action,

she immediately composed an email to the class administrator upon viewing the class member’s

request for information rather than scrolling down past the class member’s request. Exhibit D. This

was an inadvertent, if unfortunate, oversight. The email evidences the fact that both Troy and

defense counsel ensured that the class member received a Notice from the administrator,

debunking any notion that they were engaged in a “campaign to solicit opt-outs.” (Dkt. 143, p. 15)

         Illinois Rule of Professional Conduct 3.3(a)(1) states that “[a] lawyer shall not knowingly

make a false statement of fact or law to a tribunal or fail to correct a false statement of material

fact or law previously made to the tribunal by the lawyer.” Ill. R. Prof’l Conduct 3.3(a)(1). “In

ascertaining the appropriate sanctions…the Court considers the seriousness of the violation and

whether the violation was intentional, in addition to considering the nature and extent of the

prejudice to the plaintiff class arising from the violation. Blanchard, 175 F.R.D. at 304. Here, the

allegations are fallacious and exhibit Plaintiff’s attempt to foist a fraud upon the Court. There is

no evidence in any of the documents presented by the Plaintiff to support Plaintiff’s allegations

against defense counsel. Rather, the Defendants stated repeatedly3 that they could not discuss the

litigation, showing that they were instructed by counsel not to speak with class members.


3
 See (Dkt. 143, Ex. 3, p. 16) (with Cheryl stating, “I can’t really respond to this…”); (Dkt. 143, Ex. 3, p. 20) (with
Cheryl stating, “We are limited to what we can say to the class members so I can’t go into any more detail.”); (Dkt.

                                                         17
  Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 21 of 23 PageID #:4294




              2. Defense Counsel’s Communication with a Class Member During the Opt Out
                 Period Was Justified and Made for a Proper Purpose

         Plaintiff’s contention that defense counsel “communicated directly with members of the

certified class with the purpose of encouraging the filing of opt outs” is false. (Dkt. 143, p. 14) In

reality, defense counsel responded to one former class member who initiated a communication

with the Defendants. The class member contacted Defendants for the specific purpose of informing

defense counsel about certain emails from class members who she claimed were “asking to be

removed from this list” after they had received a group email from another parent informing them

of the lawsuit. (Dkt. 143, Ex. 3, p. 70) The substance of defense counsel’s response was, “Would

you please forward those to me?” Id. Defense counsel requested copies of the emails because the

class member vaguely referred to individuals requesting to be removed from a “list.” Id. Counsel

was unsure whether the class member’s email referenced individuals who were asking to be

removed from the email “list” or individuals who were mistakenly responding to the email asking

to be removed from the class “list.” Group Exhibit A, p. 5-6, ¶ ¶ 4-5. There was no communication

coercing – or even encouraging – opt outs.

         Plaintiff’s contention that defense counsel’s communication was sent “for the purpose of

encouraging the filing of opt outs” is a flagrant misrepresentation of facts, as Plaintiff admits in

her Motion for Sanctions that it was “unclear what Ms. D’Ambrose intended to do with the names

of class members that didn’t want their emails shared or didn’t want to be told to opt-out.” (Dkt.

143, p. 11, 14) Plaintiff has consistently made serious allegations against both Defendants and

their counsel without knowledge of the basic facts underlying her allegations, and the Court should

impose sanctions to deter this pattern of conduct from both Plaintiff and her attorneys.


143, Ex. 3, p. 60) (where, in response to a class member asking whether he should opt out, Rick states, “I cannot
comment other than to say if you opt out you are not involved in the suit and if you stay in you become a member of
the class.”); (Dkt. 143, Ex. 3, p. 65) (with Cheryl stating, “Sorry I can’t say more we just can’t at this time legally.”)

                                                           18
 Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 22 of 23 PageID #:4294




                                          CONCLUSION

       For all of the foregoing reasons, Defendants respectfully request that this Court enter an

Order denying all relief requested in Plaintiff’s Motion for Sanctions and granting any further relief

this Court deems just and proper.


Date: July 8, 2019

                                                           Respectfully Submitted,
                                                           GLV, INC., RICK BUTLER, and
                                                           CHERYL BUTLER

                                                      By: /s/ Danielle D’Ambrose
                                                          One of Their Attorneys




Danielle D’Ambrose
D’AMBROSE P.C.
500 North Michigan Avenue, Suite 600
Chicago, IL 60611
P: (312) 396-4121 | F: (312) 574-0924
Danielle@DambrosePC.com
ARDC No. 6323782

Attorney for Defendants




                                                 19
 Case: 1:18-cv-01465 Document #: 165 Filed: 07/08/19 Page 23 of 23 PageID #:4294




                               CERTIFICATE OF DELIVERY

The undersigned, an attorney, certifies that pursuant to Section X (E) of the General Order on
Electronic Case Filing for the Northern District of Illinois, service of the above and foregoing
document on all attorneys of record was accomplished through the Court’s Electronic Notice for
Registrants on July 8, 2019.



                                                            /s/ Danielle D’Ambrose




                                              20
